Citation Nr: 0834312	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Evaluation of post traumatic stress disorder (PTSD) 
currently rated as 30 percent.

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in September 2008.  A transcript 
of the hearing has been associated with the claim file.

The issue of entitlement to a total rating for compensation 
based on individual unemployability (TDIU) is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The service-connected PTSD is productive of depression, 
anxiety, flashbacks, intrusive thoughts, nightmares, 
irritability, difficulty sleeping, social isolation, poor 
concentration, intolerance of others, flashbacks, and 
intrusive thoughts.  His prognosis has been noted as poor.  






CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation have been 
met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 &  Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7,  
4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a letter of October 2006  the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  She was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf; it also in essence 
told her to provide relevant information which would include 
that in her possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice predated the 
rating decision.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until January 
2008 after the RO's decision.  However, the Board notes that 
the appellant was provided notice and allowed the opportunity 
to submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial rating 
assigned for his disability on appeal and did so within one 
year of the initial decision that granted service connection.  
Although the issue before the Board is whether the veteran's 
disability rating resulting from the grant of service 
connection is proper, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  It further 
noted that the notice may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  See 38 U.S.C.A. § 5103(b)(3).  In 
the instant case, VCAA notice requirements as to disability 
ratings were satisfied because the RO provided the veteran 
with the notice as to assignment of disability ratings 
applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded VA examinations and a 
Travel Board hearing.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the appellant with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability  
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing  
his symptomatology with the criteria set forth in the  
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the  
disability picture more nearly approximates the criteria  
required for that evaluation; otherwise, the lower rating  
will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's PTSD has not changed and a uniform 
evaluation is warranted.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2007), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2006).

In evaluating psychiatric disorders, it must be shown that  
industrial impairment is the result of actual manifestations  
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial  
adaptability.  Two of the most important determinants of  
disability are time lost from gainful employment and decrease  
in work efficiency.  38 C.F.R. § 4.130 (2007). 

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

VA outpatient treatment records of October 2006 note that the 
veteran experienced intrusive thoughts, distressing memories 
of traumatic events, flashbacks, thought distortion, and 
noted prognosis to be fair to good.  His GAF score was 45.

At a VA examination of November 2006 the veteran reported 
that he has problems with memory, has no friends except for 
his wife, and that crowds make him nervous.  The examination 
revealed no impairment of thought process or communication; 
no delusions or hallucinations; and no homicidal or suicidal 
ideations.  His hygiene and grooming were good.  Eye contact 
was good.  He was oriented to person, place, time and 
situation.  Long term memory was good, but he had problems 
with short term memory.  Speech was goal oriented and 
logical.  He experienced panic attacks causing increased 
heart beat and palpitations.  There was impaired impulse 
control.  He had some sleep impairment manifested by 
difficulty in falling and staying asleep.  Comprehension and 
coordination were good, and perception was normal.  There was 
no psychosis and no organic brain syndrome.  Judgment was 
good.  He reported daily intrusive and distressing memories.  
He is detached from people and has diminished interest in 
life activities.  He was noted to be irritable and have 
outbursts of anger, and problems with concentration and with 
staying focused.  The examiner noted that the veteran had 
poor psychosocial functioning and fair to poor life quality.  
Prognosis was poor.  The GAF score was 48.

VA outpatient treatment records of May 2007 note that the 
veteran reported avoiding most people and having problems 
falling asleep; getting irritable and easily angered; he has 
problems staying focused enough to read, has a short 
attention span and is paranoid about other people's 
intentions.  He was oriented to person, place and time; 
thought and memory were within normal limits; there was no 
evidence of hallucinations, delusions or paranoid ideations; 
no suicidal plans; no manipulation ; and no personality 
disorder.  The examiner opined that prognosis of improvement 
was poor.  He noted his symptoms included mood swings, 
depression, anxiety, disillusionment, insomnia, periodic 
flashbacks, survivor guilt, hypervigilence and social 
withdrawal.  The GAF score was 35.  

In VA outpatient treatment records of October 2007 the 
examiner noted a GAF score of 35 and stated that the current 
evaluation of 30 percent was not representative of the 
veteran's PTSD in that his symptoms were more severe and 
warranted a higher evaluation.  

VA outpatient treatment records of January 2008 note that the 
veteran continued to suffer from severe, chronic depression, 
anxiety, anger, irritability, labile mood swings, periodic 
flashbacks, disillusionment, survivor guilt and social 
withdrawal.  The GAF score was 35.  

A VA examination report of April 2008 notes that there was no 
impairment of thought process or communication.  There were 
no delusions or hallucinations.  He was neatly and cleanly 
dressed with good hygiene and grooming.  He was cooperative, 
pleasant, nervous and defensive.  Mood was appropriate to 
thought content.  Eye contact was fair.  He was not homicidal 
or suicidal.  He reported having difficulty maintaining some 
basic activities of daily living.  He was oriented to person, 
place, time and situation.  Long term memory was good but 
short term memory was terrible.  He denied any panic attacks.  
Mood was depressed.  There was some sleep impairment.  
Insight and judgment were good.  Energy was terrible  
Interest level was down and motivation was poor.  It was 
noted he gets overwhelmed easily and has difficulty with 
concentration.  Anhedonia was present.  He had low self 
esteem and difficulty in making decisions.  He had daily 
intrusive thoughts and distressing memories.  He is detached 
from others and has no real friends.  He has difficulty 
falling asleep, is irritable and has anger outbursts.  He is 
hypervigilant.  The GAF score due to PTSD was 46.  The 
examiner noted the prognosis was poor and he described poor 
psychosocial functioning and fair to poor quality of life.  
The examiner noted that a GAF score between 48-50 was 
appropriate as the veteran exhibited problems with suicidal 
ideations, he has no friends and he is unable to keep a job.  
A GAF score of 35 indicates that he has impairment with 
reality testing, has major impairment in work and/or family, 
neglects his family, and is unable to work, in short, it 
represents serious functioning problems to a degree that the 
veteran does not have.  

VA outpatient treatment records of August 2008 note that the 
veteran reported having a lot of nightmares and that his 
relationship with his wife was strained since her father 
died.  He presented himself in a sullen and irritable manner.  
The examiner opined that the veteran was more sullen and 
disgruntled than ever.  His affect was different than in 
previous sessions.  He was clearly overwhelmed. And at a loss 
of what to do.  The GAF score was 35.

Lay statements form co-workers, friends and the veteran's 
spouse describe the veteran as moody, forgetful, almost 
reclusive, and isolative tendencies.  In numerous statements 
his wife has stated that they are continuously fighting and 
that the veteran's PTSD is putting a strain on the 
relationship.  

At the Video Conference hearing of September 2008 the veteran 
testified that had stopped working in 2007 due to his PTSD 
symptoms which made him unable to handle his job.  He 
testified that he easily flies off the handle and is very 
irritable.  He stated he is constantly fighting with his 
wife.  Furthermore, at one point during the hearing the 
veteran had problems remembering the substance of his 
testimony.

After a careful review of the evidence of record the Board  
finds that an evaluation of 70 percent for PTSD is warranted.  
In this regard the Board notes that the evidence of record 
reveals complaints of depression, anxiety, flashbacks, 
intrusive thoughts, nightmares, irritability, difficulty 
sleeping, and social isolation.  While he has denied 
hallucinations and delusions, he has poor concentration, 
intolerance of others, flashbacks, and intrusive thoughts.  
His PTSD has consistently been described as severe and 
prognosis as poor.  His psychosocial functioning has been 
noted to be poor and his quality of life fair to poor.  In 
light of the foregoing, the Board  concludes that the 
veteran's PTSD is most appropriately evaluated as 70 percent 
disabling. 

The Board observes that the GAF scores have been 35 and 48, 
which reflect serious symptoms (e.g., suicidal  ideation, 
severe obsessional rituals, frequent shoplifting)  or any 
serious impairment in social, occupational or school  
functioning (e.g., no friends, unable to keep a job).  The 
evidence of record also indicates that he is unable to 
establish and maintain effective relationships.  Lay evidence 
has noted how the veteran tends to isolate himself from other 
people and his continuously deteriorating relationship with 
his wife.  At the Video Conference hearing the memory 
problems were obvious to the undersigned.  In summary, the 
record reflects total disability.  Accordingly, it is 
determined that there is evidence of total occupational  and 
social impairment.  Based on the foregoing, the Board finds 
that the level of severity of the veteran's PTSD has been 70 
percent disabling since the effective date of service 
connection.  See 38 C.F.R. §§ 4.7, 4.126, 4.130,  Diagnostic 
Code 9411 (2006).  

While the evidence shows that the veteran's symptoms are 
severe, the veteran's overall disability picture is best 
represented by a 70 percent evaluation.  The evidence does 
not show total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  While 
the veteran was noted to have some suicidal thoughts, VA 
examinations noted that the veteran denied any homicidal 
ideations.  While he was noted to be unemployed due to his 
anger problems, it was noted that he was capable of working.  
The veteran was consistently noted to be oriented as to 
person, time, situation and place.  Judgment was consistently 
good and while there were reported problems with short term 
memory, long term memory was consistently reported as good.  

For the foregoing reasons, the Board finds that an evaluation 
in excess of 70 percent is not warranted.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

In light of the grant of increased rating to 70 percent for 
PTSD the veteran meets the minimum requirements for 
eligibility for an award of TDIU.  38 C.F.R. § 4.16 (2007).  

The Board notes that GAFs of 35 have been reported.  However, 
the April 2008 examiner explained that such GAF score 
contemplates impairment in reality testing.  The examiner who 
entered the GAFs in the 30s did not document any impairment 
of reality testing and the April 2008 examiner established 
that the veteran did not have impairment of reality.  As 
such, the Board concludes that the observations of the 
examiners are more probative that the GAFs in the 30s.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied 
concerning the claim for TDIU.

2.  The AOJ should provide to the 
veteran and request that he complete 
the appropriate claim for for TDIU.

3.  The AOJ may undertake any 
development demmed necessary.

4.  The AOJ shuld then adjudicate the 
issue of TDIU.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


